DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Status of claims
Claims 5-7 as amended on 12/14/2020 are under examination in the instant office action.
Claims 1-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 1/06/2020.
Claim Rejections - 35 USC § 112
Indefinite
Claims 5-7 as amended remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 5 is indefinite because structure of a probiotic composition as intended for administration and treating memeory loss, fear or pain is unclear. Claim 5 as amended now appears to recite incorporation of 2 main components including: group a) and group b); wherein the group a) contains at least 2 probiotics and the group b) contains at least 4 probiotic (2 plus 2). But these 2 claimed Markush groups a) and b) recite the use of the same probiotics Lactobacillaceae and Bifiidobacteriacea (see claim 5, lines 9, 12 and 14). Thus, since the probiotics are the same as claimed, it is unclear whether the claim 5 method requires administration of at least 6 (2 plus 2 plus 2 for both groups) or administration of at least 2 (group a) or administration of 4 (group b). 
Claim 5 is indefinite because Markush groups are improper for containing members characterized by overlapping and unequal scope. The terms “family”, “order” and “strain” are not equal and they cannot be selected from one Markush group. Strains from “family” and from “order” might be the same and they also might be different since “order” contains several “families”.  Thus, for the very least Clostridiales and Clostridiacea (claim 5, line 10) cannot be in one Markush group. Further, it is noted one again that claim 5 recites term “order” (claim 5, line 4) but most of members are families (claim 5, lines 9-12); thus, it is unclear whether probiotics are selected from non-recited families from the order to which the recited families belong since concept of “order” is larger than “family”. 
Claim 5 recites term “S24.7”. The as-filed specification does not have any description of identifying characteristics of this group as intended to be used in the Muribaculaceae (Wiki reference provided on 12/14/2020). In the previous response Applicant presented arguments that it belongs to Bacteroides group or to Bacteriodales order (response 4/17/2020, page 5). The refence by Ormerod (2016) provided by Applicants on 4/17/2020 describes entity “S24/7” as being Homeothermaceae with 30 population genomes. The Wiki reference states that none of them were viable to clearly define this entity. Thus, as a whole, the identity of this group is not established in the art. The as-filed specification does not have any description of identifying characteristics of this group as intended to be used in the claimed method. Therefore, the metes and bounds of claimed subject matter cannot be determined. Thus, the claimed limitation “S24.7” remains indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 as amended remain/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 9,408,872 (Borody). 
The cited US 9,408,872 (Borody) teaches that abnormal distribution of microflora in the gastrointestinal tract of a mammalian host is linked to various pathological processes and symptoms including abdominal pain, autism and Alzheimer’s disease 
In particular, the cited method comprises step of orally administering (col. 6, line 56) to mammalian patients including humans a probiotic composition comprising viable cells of a faecal composition of Table 1 (see col. 6, lines 38-47) comprising more than 2 groups and more than 6 groups of various bacteria including bacteria belonging to Clostridia, Lactobacillus, Bacteroides, Peptostreptococcus, Bifidobacterium and others (see abstract; see col. 6, lines 3-5; see table 1). 
In particular, the therapeutic faecal composition as recited in the Table 1 comprises viable cells of the claimed group (a) two or more of the claimed “Bacteroidaceae”, “Ruminicoccaceae” that are at least 2 organisms recited in the Table 1 such as Bacteriodes fragilis (col. 9, line 63) and Ruminococcus bromii (col.10, line 8), and group (b) at least 2 strains (meaning isolates) of claimed Lactobacillaceae and at least 2 strains of claimed Bifidobacteriaceae  that are recited in the Table  1 as Lactobacillus leichmanii (see col. 10, line 22), Lactobacillus G (col.10, line 40-41), Bifidobacterium adolescentis (col.10, line 8) and Bifidobacterium longum (col.10, line 9).
Thus, the cited method comprises same active step of administering same composition to the same subject as encompassed by the claimed method. Therapeutic effects are the same as result of practicing the same protocol of treatment. Moreover, the cited document teaches treatment of Alzheimer and, thus, treatment of memory loss or fear within the reasonable meaning of the claims. 
Therefore, the cited US 9,408,872 (Borody) anticipates the claimed invention. 

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by US 9,408,872 (Borody) Applicants argues  that the cited reference does not teach the use of  at least 2 strains Lactobacillaeae and at least 2 strains of Bifidobacteriaceae  (response page 5). 
Upon review it is not found neither true not persuasive. 
In particular, the therapeutic faecal composition recited in Table 1 comprises cells of claimed group (a) two or more of the claimed “Bacteroidaceae”, “Ruminicoccaceae” that are at least 2 organisms recited in the Table 1 such as Bacteriodes fragilis (col. 9, line 63) and Ruminococcus bromii (col.10, line 8), and group (b) at least 2 strains (meaning isolates) of claimed Lactobacillaeae and at least 2 strains of claimed Bifidobacteriaceae  that are recited in Table  1 as Lactobacillus leichmanii (see col. 10, line 22), Lactobacillus G (col.10, line 40-41), Bifidobacterium adolescentis (col.10, line 8) and Bifidobacterium longum (col.10, line 9).
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 21, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653